Case 1:21-mj-00074-RMM Document 5 Filed 01/19/21 Page 1 of 24
  Case 0:21-mj-06020-AOV
            Case 1:21-mj-00074-RMM
                           Document 1Document
                                       Entered on
                                               5 FLSD
                                                  Filed 01/19/21
                                                         Docket 01/19/2021
                                                                  Page 2 of 24
                                                                             Page 1 of 11

AO 9ltl
      tev 11/l1) Crimlna.
                        lCompl
                             aint

                                   U NITED STATES D ISTRICT C OURT
                                                          forthe
                                                   Districtot-columbia                                  t--ls(.
                                                                                                              )t
                                                                                                               '
                                                                                                               )('
                                                                                                                 )'..
                                                                                                                    - y/     .



               United StatesofAmerica
                           V.
                                                                   Case:1:21-mj-00074
                     Felipe Marquez                                Assigned to:Judge Robin M .M eriweather
                    DOB:       /1995                               Assign Date:1/15/2021
                                                                   Description:CO M PLAINT W /A RREST W ARRANT



                                               C RIM IN A L CO M PLA IN T
        1,the complainantinthiscase,statethatthefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                   pxnuary6,2021         inthecountyof                                                      inthe
                    Districtof          Cokp-
                                           - lpj-
                                                p--.  ,thedefendantts)violated:
        ('odeSf
              /c//ol?                                            ()(t-l?nseDescription
18U.S.C.1752(a)(1)                         KnowinglyEnteringorRemaininginanyRestrictedBuildingorGrounds
                                           Wi
                                            thoutLawfulAuthority

40 U.S.C.5104(e)(2)                        ViolentEntryandDisorderlyConductonCapitolGrounds




        Thiscriminalcemplaintisbasedonthesefacts:
        Seeattached affi
                       davit.




        V Continuedontheattachedsheet.
                                                                                                            . .&




                                                                                         ('()'
                                                                                             tî
                                                                                              )J1(lin://1/'
                                                                                                          xh-ijit3tltlll-L
                                                                                                                         l
                                                                             SpecialAgentBadholomew Durand,FBI
                                                                                          Prinlednanletlnt/title

Attestedtoby theapplicantin accordancewith therequirem entsofFed.R.Crim.P.4.1by
Telephone(specifyreliableelectronicmeans).                               .t;,,'-                           RobinM. Meri
                                                                      i
                                                                           @
                                                                            i
                                                                           ,. ',
                                                                           , .
                                                                             ,
                                                                                            ...
                                                                                   #.'-=. 1,,       .
                                                                                                                   .
                                                                                                                      weather
                                                                                                           zoz,o:.)s ,.z:ac::4 m s'oo'
Date:   .
               01/15/2021
                .           .. .

                                                                                              /lfr/ge.
                                                                                                     t
                                                                                             t       3..s'/!t?7f//7ïl-g

city and state;                     W ashington,D.c.                      Robin M.Meriweather,U.S.Magi
                                                                                                     strate Judge
                                                                                          î;r/,?/t;âs,7clt,îEp.11,:/title
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 3 of 24
                                                                           Page 2 of 11
                                                       Case:1:21-mj-00074
                                                       Assigned to:Judge Robin M .M eriweather
                                                       Assign Date:1/15/2021
                                                       Description:COM PLAINT W /ARREST W ARRANT

                 IN TH E UN ITED STA TES D ISTRIC T C O U RT FO R TH E
                              D ISTR ICT O F C O LUM BIA

   UNITED STA TES OF AM ERICA                 )
                                              )      C rim inalNo.
                                              )
                                              )      FILED UND ER SEA L
   FELIPE MARQUEZ,                            )
                                              )
                 Defendant.                   )

                               AFFID AV IT IN SU PPO RT O F
                   C R IM INA L C O M PLA IN T A N D A R R EST W AR R A NT
          1,Bartholom cw Durand,being duly sw orn,affirm and state:

                                        INTRO DU CTIO N
                 Iam a specialagentwith the FederalBureau oflnvestigation. lhave been in this

   position since 20l0.Iam currently assigned to a squad that investigates counterintelligence out

   the W ashington Field Office ofthe FBI.

                 Thisaffidavitissubm itted forthepurposeofestablishingprobable cause.Thefacts

   in this affidavitare based on m y investigation,personalobservations,training,and experience,as

   wellasinform ation conveyed to me by otherlaw enforcem entofficials. Because thisaffidavitis

   Iim ited in purpose,itisnotintended to include each and every factand m atterobserved by me or

   known to the United States.

                                   PURPOSE OF AFFIDAVIT
                 This affidavit is subm itted in support of a crim inal com plaint charging the

   defendant,FELIPE M ARQUEZ (hereinafter(SM ARQUEZ''),with one countofUnlawfulEntry
    intoRestrictedBuildingsorGrounds,inviolationofTitlel8,United StatesCode,Section l752(a),
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 4 of 24
                                                                           Page 3 of 11




   and onecountofViolentEntry and DisorderlyConducton CapitolGrounds,in violationofTitle

   40,UnitedStatescode,Section5l04(e)(2).Thisaffidavitisalsosubmittedinsupportofanarrest
   warrantforM ARQUEZ.
                                   STATEM ENT O F FA CTS

                       Probable Cause - The fiu
                                              t Capitolon January 6,2021
          4.     The U .S.Capitolis secured 24 hours a day by U .S.CapitolPolice.Restrictions

   around the U .S.Capitolinclude permanentand tem porary security baniers and posts m anned by

   U .S.CapitolPolice.Only authorized people with appropriate identification are allow ed access

   inside the U .S.Capitol.On January 6,2021,the exteriorplazaofthe U .S.Capitolw asalso closed

   to m em bersofthe public.

                 OnJanuary6,2021,ajointsessionoftheUnitedStatesCongressconvenedatthe
   UnitedStatesCapitol,which islocatedatFirstStreet,SE,in Washington,D.C.Duringthejoint
   session,elected m em bers of the U nited States House of Representatives and the United States

   Senate were m eeting in separate cham bersofthe United StatesCapitolto certify the vote countof

   the ElectoralCollege ofthe 2020 PresidentialElection,which had taken place on Novem ber 3,

   2020.Thejointsession beganatapproximately 1:00p.m.Shortlythereafter,by approximately
    1:30p.m.,theHouseandSenateadjournedtoseparatechamberstoresolveaparticularobjection.
   VicePresidentMikePencewaspresentand presiding,firstinthejointsession,and then inthe
    Senate cham ber.

          6.     As the proceedings continued in both the House and the Senate.and w ith V ice

    PresidentM ike Pence presentand presiding overthe Senate,a large crowd gathered outside the

    U.S. Capitol.As noted above,tem porary and perm anent barricades w ere in place around the
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 5 of 24
                                                                           Page 4 of 11




   exteriorofthe U .S.Capitolbuilding,and U .S.CapitolPolicew ere presentand attem pting to keep

   the crowd away from the Capitolbuilding and the proceedingsunderw ay inside.

                 A tsuch tim e,the certification proceedings stillunderw ay and the exterior doors

   and w indow s ofthe U .S.Capitolwere locked orotherwise secured.M em bers ofthe U .S.Capitol

   Police attem pted to m aintain orderand keep the crow d from entering thcCapitol;however,shortly

   after2:00 p.m .,individualsin the crow d forced entry into the U .S.Capitol,including by breaking

   w indowsand by assaulting m em bersofthe U .S.CapitolPolice,asothersin the crowd encouraged

   and assisted those acts.

          8.     Shortlythereafter,atapproximately 2:20 p.m .membersoftheUnitedStatesHouse

   ofRepresentatives and United States Senate,including the Presidentofthe Senate,Vice President

   MikePence,wereinstructedto anddid--evacuatethechambers.Accordingly,thejointsession
   of the United States Congress w as effectively suspended until shortly after 8:00 p.m . V ice

   PresidentPence rem aincd in the United States Capitolfrom the tim e he w as evacuated from the

   Senate Cham beruntilthe sessionsresum ed.

          9.      During nationalnew scoverage ofthe aforem entioned events,video footage which

   appeared to becaptured on mobiledevicesofpersonspresenton the scene depicted evidence of

   violationsoflocaland federallaw,including scoresofindividualsinsidethe U.S.Capitolbuilding

   and on the groundsofthe U .S.Capitolw ithoutauthority to be there.

                                   ProbableCause-MARQUEZ
           10.    Followingthecivilunrestatthe U.S.Capitoldescribed above,the FBlreceived a

   tip stating thatM ARQUEZ,whowasknown tothetipster,shareda video to hispublicstorieson
    Snapchaton January 6,202 1.W hen a userposts public storieson Snapchat,those stories,which
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 6 of 24
                                                                           Page 5 of 11




   typically contain an im age, video,or series of im ages,are visible to the user's kifriends''and,

   depending on the user's settings,possibly otherson the Snapchatplatform .The tipster is friends

   withMARQUEZ ontheSnapchatplatform,andknowsthatMARQUEZ'SSnapchatusernameis
   felipe- m zgs. On or after January 6, 2021,the tipster screen recorded a four-m inute-twenty-

   second-longvideothatthetipsterreportedthatMARQUEZ hadpostedasastoryonhisSnapchat
   account.The tipsterprovided a copy ofthe screen recorded video to the FBI.

          1l.    The video appearsto be a compilation ofatleastthe follow ing 13 separate videos

   taken with a cellphone. Below Idescribe various eventsdepicted in the video clips referencing

   the relevanttime stam ps'
                           .

                 0:00(start)to 0:13- Thisclipappearstobefilmed bythedriverofavehicle,while
                 on a divided highw ay,during daytim e.The steering w heelis visible,which bears

                 the logo forTesla.

              b. 0:13 to 0:25 - This isa sim ilarclip to the oneabove.

              c. 0:25to 0:35- Thisclip appearsto havebeen filmed by thedriverofavehicle,while

                 on a divided highw ay,atnighttim e.The video focuseson a truck on the road,and

                 the follow ing textisoverlaid on the screen'
                                                            .ikl-le'sgottrum p tlagsbutyou can'tsee

                 em ,and he'sfrom Florida!!!!''

              d. 0:35 to 0:54 - This clip depicts continued film ing by the driver ofa vehicle,on a

                 divided highway,atnighttim e.The video focuses on a truck on the road with tw o

                 blue ûCTRUM P''tlags,and the follow ing textis overlaid the screcn:($W e in south

                 Carolina.''
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 7 of 24
                                                                           Page 6 of 11




                 0:54 to 1:54 - Thisclip appearsto be film ed by the driverofa vehicle,while on a

                 divided highway,during daytim e. The driver's side view m irror is visible; it

                 appearsto bc white in color,suggesting thatthevehicle isw hite.The video focuses

                 on thc navigation system on the dashboard,show ing a destination ofW ashington,

                 D.C. At 1:30,the userappearsto flip the phone's cam era lens,so thatthe useris

                 visible.Thetipsteridentified thisperson as MARQUEZ.M ARQUEZ islooking
                 into the cam era,m outhing along to a song,and sm oking from a light-tan colored

                 vapepen.MARQUEZ iswearing arediSKEEP AM ERICA GREAT''hatandhasa
                 yellow gaiteraround hisneck.

                 1:54 to 2:07 - Thisclip occursatoutdoorrally and capturesa substantialcrowd of

                 people and m any tlags. The W ashington M onum entisvisible.l

                 2:07 to 2:24 .
                              --l-his is a sim ilarclip atan outdoorrally,which appearsto be atthe

                 sam e Iocation asthe priorclip.

             h. 2:24 to 2:44 - Thisisa sim ilarclip atan outdoorrally,w hich appearsto be atthe

                 sam e location asthe two priorclips.

                 2:44 to 3:12- Theclip isfilm ed in oram ong a large crowd. M any people and flags

                 are visible. From m y know ledge review ofothervideos in this investigation,this

                 video appears to be taken atthe w est side of the U ,S.Capitolgrounds,where a

                 crowd gathered on the afternoon ofJanuary 6,202 1.


   1Iknow thatpriorto the civilunrestdescribed above a crowd gathered on the Ellipse to listen to
   severalspeakers,before proceeding to the U .S.Capitol. Based upon the position ofthe crowd in
   relation to the W ashington M onum ent,which appears in the background ofthe video,lbelieve
   M ARQUEZ wasfilm ing from thatgatheringontheEllipse.
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 8 of 24
                                                                           Page 7 of 11




                  3:12 to 3:38 - This appears to capture people clim bing overa stone rail/fence and

                  otherswho have scaled a walllocated the westside oftheU .S.Capitol.The Peace

                  M onum ent is visible.The recording captured som eone yell, isY eah baby. W e

                  climbed the w all.'' Atone pointthe cam era focuses dow nward towards another

                  person ascending the walland the crowd rem aining on the ground. The recording

                  capturessom eone saying,ii-rhere goesm y sign,baby.Trump w on.''

              k. 3:38 to 3:45 - This isa truncated version ofw hatwascontained in the above clip.
                  3:45 to 4:11 - This clip is from inside a conference room .2 Severalpeople are

                  seated and standing around a m ahogany table. Som e people say, isN o stealing;

                  don'tstealanything.'' At4:02,a hand is visible,holding a light-tan colored vape

                  pen similarto theone M ARQUEZ washolding in thecarin the clip from 0:54 to
                  1:54.At4:04,som eone pushesovera table lam p and says,kiW hy would lwantto

                  stealthisbullshit-''

              m.4:l1to4:20(end)- InthisclipMARQUEZ turnsthecameralenstofilm himself.
                  He iswearing ared 'CKEEP A M ERICA GREAT''hatand hasayellow gaiteraround

                  his neck, sim ilar to w hat he was wearing in the earlier clip from 0:54 to 1:54.

                  MARQUEZ appearstostillbeindoors,withadistinctivebluepieceofartwork-

   2Based upon conversationswith representativesofthe United States CapitolPolice,the conference room
   inwhichMARQUEZ ispresentappearstobeSenateroom S140,theprivateSihideaway''officeofSenator
   M erkleywithintheU.S.Capitol.Theartworkvisibleonthewallsoftheconferenceroom inMARQUEZ'S
    Snapchatvideo isalso visible on a video thatSenatorM erkley posted to Twitteron January 6,2021,at
    11:36 pmsdocumenting some ofthedamageto hisoftice.
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 9 of 24
                                                                           Page 8 of 11




                 the sam e as seen in SenatorM erkley'shideaway office - on the wallbehind him .

                 ThisisascreenshotofM ARQUEZ'Sfacefrom thevideo:




          12.    This Snapchatvideo is consistent w ith othcrvideos lhave reviewed from m edia

   reports as wellas other investigations l have conducted into the incident at the U.S.Capitol.

   Therefore,lhave probable cause to believe the end of this video depicts individuals,including

   M ARQUEZ,who entered the U.S.Capitolbuilding on January 6,2021,and thatM ARQUEZ
   film ed the video.

                 Accordingtoalaw cnforcementdatabasesearch,M ARQUEZ ownsawhite2020
   Tesla M odel3,which heregistered in November2019. The vehicleisregistered to M ARQUEZ
   athisaddressin CoralSprings,Florida.

          l4.     On January 9,2021,the tipsteridentified MARQUEZ asthe individualin the
    Snapchatvideo.OnJanuary l2,2021,thetipsteridentifiedMARQUEZ'SFloridadriver'slicense
   photo asthe same itFelipe M ARQUEZ.''Thetipsterreported thatthetipsterdoesnotpersonally
Case 0:21-mj-06020-AOV
         Case 1:21-mj-00074-RMM
                         Document 1
                                  Document
                                    Entered5onFiled
                                              FLSD01/19/21
                                                    Docket 01/19/2021
                                                            Page 10 of 24
                                                                       Page 9 of 11




   know M ARQUEZ,butthcyknow people in common,and thetipsterhasfollowed M ARQUEZ'S
   online socialm edia presence forseveralyears.

          15.    l have also identified M ARQUEZ as the person in the Snapchatvideo from
   comparingthevideoto MARQUEZ'SFloridadriver'slicensephotograph.
                 Based on the foregoing,youraffiantsubm itsthatthere isprobable cause to beliexe

   thatMARQUEZ violated 18U.S.C.j1752(a)(1)and(2),whichmakeitacrimeto(1)knowingly
   enterorremain in any restricted building or grounds withoutlawfulauthority to do;and (2)
   know ingly,and with intentto im pede ordisruptthe orderly conductofG overnm entbusiness or

   officialfunctions,engage in disorderly ordisruptive conductin,orw ithin such proxim ity to,any

   restricted building or grounds w hen,or so that,such conduct,in fact, impedes or disrupts the

   orderly conductofGovernmentbusinessorofficialfunctions;orattemptsorconspiresto do so.

   ForpurposesofSection 1752 ofTitle 18,a Csrestricted building''includes a posted,cordoned off,

   orotherw ise restricted area ofa building orgroundsw here the Presidentorotherperson protected

   by the Secret Service,including the Vice President,is or w ill be tem porarily visiting;or any

   building orgroundsso restricted in conjunctionwith an eventdesignated asa specialeventof
   nationalsignificance.

          17.    Youraffiantsubmits there is also probable cause to believe thatMARQUEZ
   violated40U.S.C.j5l04(e)(2)(D),(E),and(G),whichmakeitacrimetowillfullyandknowingly
   (D)utterloud,threatening,orabusivelanguage,orengage in disorderly ordisruptive conduct,at
   any place in the Grounds or in any ofthe CapitolBuildings with the intentto im pede,disrupt,or

   disturb the orderly conductofa session ofCongress oreitherHouse ofCongress,orthe orderly

   conductin thatbuilding ofa hearing before,orany deliberations of,a com m ittee ofCongress or

                                                   8
Case 0:21-mj-06020-AOV
          Case 1:21-mj-00074-RMM
                         Document 1Document
                                     Entered on
                                             5 FLSD
                                                Filed 01/19/21
                                                       Docket 01/19/2021
                                                                Page 11 of Page
                                                                           24 10 of 11




    eitherHouseofCongress;(E)obstruct,orimpedepassagethroughorwithin,theGroundsorany
    oftheCapitolBuildings;and(G)parade,dcmonstrate,orpicketinanyoftheCapitolBuildings.
                                           CO NCLUSIO N

           l8.    Based on m y trainingand experience,and the inform ation provided in thisaffidavit,

    there is probable cause to believe thaton or aboutJanuary 6,2021,in the D istrictofColum bia,

    FELIPE MARQUEZ did knowingly and willingly commitUnlawfulEntry,inviolation ofTitle
    l8,United StatesCode,Section 1752(a),andViolentEntryand DisorderlyConducton Capitol
    Grounds,inviolationofTitle40,UnitedStatescodc,Section5l04(e)(2).

                                                                     v   C
                                               SPECIA L AGENT BA RTH OLOM EW DURAN D
                                               FEDERAL BUREA U OF m VESTIGATION


    ATTESTED TO BY THE APPLICANT IN ACCORDANCE W ITH THE REQUIREM ENTS
    OFFED.R.CRIM.P.4.1BYTELEPHONE,THISJX DAY OFJANUARY,2021.
                                                                               Robin M.Meriweather
                                                        (
                                                        j
                                                        !
                                                        W
                                                        '
                                                        r
                                                        pk
                                                        Yl
                                                         jj
                                                         # j
                                                           yr
                                                          )/;
                                                            j
                                                            t
                                                            ?-'
                                                              .
                                                              Z'= -1,/wp..x4=..
                                                                              -.2021.01.1517:31:53
                                                         ,
                                                                               .
                                                                                   c5,()c,
                                                       Robin M .M eriweather
                                                       U .S.M A GISTRATE JUDG E




                                                  9
     Case 0:21-mj-06020-AOV
               Case 1:21-mj-00074-RMM
                              Document 1Document
                                          Entered on
                                                  5 FLSD
                                                     Filed 01/19/21
                                                            Docket 01/19/2021
                                                                     Page 12 of Page
                                                                                24 11 of 11

AO 442 (Rev.1l/11)ArrestW arfanl


                                   U NITED STATES D ISTIUCT C OURT
                                                             forthe



                United StatesofAmerica
                                                       Di
                                                        st
                                                         ri
                                                          ctofCol
                                                                umbi
                                                                   a 4 1 - ttltè-lkbb/
                             V.
                        FelipeMarquez                             Case:1;21-mj-00074
                                                                  Assigned to:Judge Robin M .M eriweather
                                                                  Assign Date:1/15/2021
                                                                  Description:CO M PLAINT W /ARREST W ARRANT


                                                  A RR EST W A RR AN T
         Any authorized law enforcementofficer

         YOU ARE COM M ANDED toarrestandbringbeforeaUnitedStatesmagistratejudgewithoutunnecessarydelay
f//tfp7el
        tfpersonlo/
                  N?(?/-l
                        -c.
                          çt(?J/ Felipe M arquez                                                                               ,
who isaccused ofan offense orviolatlon based on thefollowing docum enttiled withthecourt:

(
D lndictment             (
                         D Supersedinglndictment       (
                                                       D lnformation         E
                                                                             D SupersedingInformation V Complaint
(
D Probation Violation Petition          D Supervised Release Violation Petition     O ViolationN otice O OrderoftheCourt
Thisoffenseisbrietly described astbllows:
  18U.S.C.1752(a)(1)KnowinglyEnteringorRemaininginanyRestri
                                                          cted BuildingorGroundsO thoutLawfulAuthority
  40U.S.C.5104(e)(2) Vi
                      olentEntryand DisorderlyConductonCapi
                                                          tolGrounds

                                                                                                       Robin M .Meriw eather
                                                                         ( A .,
                                                                        t'/.,'k$;   -= w,              2021.01.15 17:30:04
                                                                                                           05100j
                                                                             .
                                                                                                       -
D ate: . .   91/?-jf?.
                     ç??4.--.
                                                                                     Issuing(4//h
                                                                                                '
                                                                                                ('
                                                                                                 (?/
                                                                                                   -'
                                                                                                    $'signtttllre
                                                                                                    -

City and state;    -   lp?yp-gypl
                                .-p.
                                   ç      .... -- --- .--.               B-qA(q-M-
                                                                        -.       .Meriweather,U.s.-Mp-
                                                                                                     gi
                                                                                                      -ptf#tvwltu
                                                                                                                .dg4      ....-
                                                                                      fAl.
                                                                                         ill/6:4/??:7/77t
                                                                                                        p:7/7:/titlc

                                                             Return
         Thiswarrantwasreceived on (dale)                         ,and theperson wasarrested on (date)
atlcilyJ'I
         Jslale)

Ilate:



                                                                                      Printeàjt
                                                                                              atnet'
                                                                                                   z/.
                                                                                                     lf/tille
               Case 0:21-mj-06020-AOV
                        Case 1:21-mj-00074-RMM
                                        Document Document
                                                 3 Entered5onFiled
                                                              FLSD 01/19/21
                                                                     Docket 01/19/2021
                                                                             Page 13 of 24
                                                                                         Page 1 of 1
                                                   COURT M INUTES/ORDER
                           United States M agistrate ludge Alicia 0 .Valle
                                    Courtroom 310                                            Date:1/19/2021 Time:11:00a.m.
Defendant: Felipe Marqueztl)                           J#:            Case#:21-6020-AOV
AUSA:JonathanStratton                                           Attorney: kkix l c',; gF-p.o
violation:V'                -                          . C.
                                                          Jt...
                                                              I Q-oa                                 '
Proceeding:lnitialAppearance-Rule 40/5 Removal      CJA Appt:
Bond/PTD Held: Yes L:N0            RecommendedBond:$100KPSB
BondSetat:X ïtk ytk. tl                             Co-signed by:
 k'
  * Surrenderand/ordonotobtainpassports/traveldocs                             Language' English .



 . .
           ReporttoPTSas directed/or                     x'saweek/month by     Disposition:
           phone:         x'saweek/monthinperson                                                         j   .

  -
            andom urine testing by PretrialServices
           Treatm entasdeem ed necessary                                         .
                                                                                                                               u
 7'' Refrainfrom excessive use ofalcohol                                        -                                              ,
 ''-
                                                                                                                      .                 #.
           PAarticipateinmentalhealthassessment& treatment                           à ' e.                       -                (ï
 ; xMaintainorseekfull-timeemplovment
           w                       ''N
                                       /education
                                              '-                                     .
                                                                                                                                   !
       ,z'                                                                                           '
       -No contactwithvictims/witnesses
  ''

           No firearms
                                                                                         r           .
   '

           Notto encum berproperty                                                                   .   .
 '                                                                                                               j,        j            .
  '-
           M ay notvisittransportation establishm ents                               hc                                    -                .
            omeconfinement/Etectronm
                                   ' Monitoringand/ort'.''
                                                         tY%G fS                               j:-   .                             e
           curfew q          pmto G                   am,pai
                                                           dby..f
                                                                N. .tr
                                                                     wxj.
 :-        Allow ances:M edicalneeds,courtappearances,attorney visits,
       / religious,em ployment                                                                  '
           Travelextended to:        -c.- .        Zitim.
                                                        ..!-            '
 ,.- other. s                   .                  $ ' ko       ...
                                                                  j
NEXT COURT APPEARANCE        Date:                     Tim e:         Judge:                                      Place:
ReportRE Counsel:


Prelim/Arraign orRemoval:
Status Conference RE:

D.A.R.ïl' '              ù - k-                    - u - ï'- -.                TimeinCourt: . px-kxo
  CHECKIFAPPLICABLE:            Forthe reasonsstated bycounselforthe Defendantandfindingthattheendsofjusticeserved by
  granting the ore tenusm otion forcontinuance to hire counseloutweigh the bestinterestsofthe public& the Defendantin a
  Speedy Trial,the Courtfindsthatthe period oftim e from today,through and including              .shallbe deem ed
  excludable in accordance with the provisionsofthe Speedy TrialAct,18 USC 3161 etseq..
   Case 0:21-mj-06020-AOV
            Case 1:21-mj-00074-RMM
                            Document Document
                                     4 Entered5onFiled
                                                  FLSD 01/19/21
                                                         Docket 01/19/2021
                                                                 Page 14 of 24
                                                                             Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              SO UTH ERN DISTRICT OF FLO RIDA
                                     CaseNo:Q.1-M J- A D -AOV
 United StatesOfAm erica
        Plaintiff


ue-kjx-hwcqnz-               Charging D istrict's Case N o.
        D efendant,


                 W AIVER OF RULE 5 & 5.1 REM OVAL/IDENTITY H EARINGS

       Iunderstand thatIhavebeen charged in anotherdistrict, t
                                                             he ()'                      'c): c.
                                                                                               î Qltpxklx
                                                                                                        .
                                                                                                        -


       lhavebeen infbrmed ofthe chargesand ofm y rightsto:
       (1)    retaincounselorrequesttheassignmentofcounseliflam unabletoretaincounsel;
       (2)    an identity hearing to determ inewhethtrIam the person nam ed in thecharges;
       (3)    productionofthewarrant,acertifiedcopy ofthewarrant, or a reliable electronic copy of
              either'
                    ,
              a prelim inary hearing within 14 days ofmy firstappearance ifIam in custody and 21
              daysotherwise - unlesslam indicted - to determ ine whetherthere isprobable cause to
              believethatan offense hasbeen comm itted',
       (5)    ahearingonanymotionbythegovernmentfordetention;
       (6)    requesttransferofthe proceedingsto thisdistrictunderFed R.Crim .P,20,to plead
                                                                                         .

              guilty.

       1agreetowaivemyrightsto:(check thosethatapply)
              An identity hearing and production ofthe w arrant.
              A prelim inary hearing.
         I
         ---IA detentionhearingintheSouthernDistrictofFlorida.
         I
         ---IAnidentityhearing,productionofthewarrant,andanypreliminaryordetentionhearing
              to which lmay be entitled to in this district. lrequestthatthosehearingsbe held in the
              prosecuting district,atatim esetby thatcoul' t  .


       lconsentto the issuance ofan orderrequiring my appearance in the prosecuting districtwhere
the chargesare pending againstm e.
                                                                       VA
                                                                  M'             '*A7S          .2
                                                                   ,
                                                                             A'.
                                                                            .'               ' '''

                                                          D efendant's Signature
Date:1/19/202l

                                                         A LICIA 0 .V A LLE
                                                         UN ITED STA TES M A G ISTM TE JUD G E
      Case 0:21-mj-06020-AOV
               Case 1:21-mj-00074-RMM
                               Document Document
                                        5 Entered5onFiled
                                                     FLSD 01/19/21
                                                            Docket 01/19/2021
                                                                    Page 15 of 24
                                                                                Page 1 of 6

(Revf
    sed03/2020)
                            '


                                    UNITED STXTESDISTRICT COURT
                                    SOUTHERN2.fbISTRICT OFFLORIDA
                                                     '
                                                    @
                                Appsxltxxcss4$xo:
                                                .1
                                                     5
                                        cAsE xo.:.a l- tsout; q ov
                                                .,
                                                    z'
                                                                    -

                                              j
                                              '.
                                                (1.
                                                  '
                                                T
                                                .
                                                j
                                                kr
                                                 '
                                                 .
UNITED STATESOFAMERJCY:                         i'
                                                .
                                                '
                                                    ).
                      Plaintiff,                'j
                                                .
                                                .*t
                                                )
                                                :L
                                               ,o.         I..
                                                             1
                                                             'sN(# :
                                                if
                                                ;
                                                .




 f--
   e1.
     ,:. M csrvuc-
                 z-
                        Cfendant,
1,                the tmdersigned defendantand 1or we,the undersigned suzeties,jointly and severally
acknowledgethatweandourpersonalrepresentatives,jointlyandseverally,arebotmdtopaytheUnitedStatesof
Amelica,thesum of
$ t
                                    STANDARD èoxolTloxsoFBoxo
Theconditiensofthisbondàrethatthedefenjant:
    1. Shall appear before this Courtand at such other places as the defendant m ay be required to appear,in
accordance w ith any and a1lorders and directions relating to the defendant's appearance in thiscase,including
appearance forviolation ofa condition ofthe defendant's release asm ay be ordered or notified by thisCourtor
any otherUnited StatesDistrictCourtto whichthedefendantmay beheld toanswerorthecausetransferred.The
defendantisrequired to ascertain from the Clerk ofCourtordefense counselthe tim e and place of allscheduled
proceedings on the case. ln no eventm ay a defendantassum e thathisorher case hasbeen dism issed unlessthe
Courthasentered an orderofdismissal. Thedefendantisto abideby anyjudgmententeredinsuch matterby
surrenderingtoserveanysentenceimposedandobeyinganyorderordirectionincormectionwithsuchjudgment.
This is a continuing bend,including any proceeding on appealor review ,w hich shallrem ain in full force and
effectuntilsuch tim e as the Courtshallorderotherw ise.

   2. M ay nottraveloutside the Southern D istrictof Florida unless otherw ise approved by the Courtprior to
anysuchtravel.TheSouthernDistrictofFloridL'
                                          consistsofthefollowingcounties:Broward,Higlllands,Indian
R-iver,M artin,M iam i-D ade,M orlroe,O keechobee,Palm Beach and St.Lucie.

    3. M ay notchange his/her presentaddress withoutpriornotification and approvalfrom the U .S.Probation
Ofticerorthe Court.

   4. M ustcooperate with 1aw enforcementoîficers in the collection of a DNA sample if the collection is
required by 42 U .S.C.Section 14135a.

   5. M ustnotviolate any federal,state orlocallaw whileon release in tllis case.Shouldthe defendantcome
in contactw ith 1aw enforcem enthe/she shallnotify the U .S.Probation Officerw ithin 72 hours.
       Case 0:21-mj-06020-AOV
                Case 1:21-mj-00074-RMM
                                Document Document
                                         5 Entered5onFiled
                                                      FLSD 01/19/21
                                                             Docket 01/19/2021
                                                                     Page 16 of 24
                                                                                 Page 2 of 6

                                                               oEFExoxxT:Uw crhku-,ç'.
                                                               cAsE NUMBER:Q 1- kso o-go
                                                               PAGE Tw o


                                         SPECIAL CONDITIONS O F BOND
In addition to compliance with the previously stated conditions ofbond,the defendantmustcomply with the
special onditions checked below :

     a.Surrenderallnassnortsand traveldoctlm ents,ifany,to PretrialSelwicesand notobtain any traveldocum ents
           during the pendency ofthe case;
       .   ReporttoPretrialSenicesasfollows:( asdizectedor timets)aweek inpersonand                   timets)aweekby
       telephone;
     c.Submittosubstanceabusetesting and/ortréatm ent,contributeto the costofservicesrendered based on ability
       to pay,as determ ined by the U .S.Probatioù Officer;
     d.Refrain f'
                rom       excessive OR      abstain from alcoholuse or any use ofanarcoticdrug orothercontrolled
           substance,asdefmedinsection 102oftheControlledSubstancesAct(21U.S.C.j802),withoutaprescriptionby
       a licensed m edicalpractitioner;
     e.Participate in a m ental health assessm entpnd/or treatm entand contribute to the costs of services rendered
       based on ability to pay,asdeterm ined by the U .S.Probation O fticer;
     f.Employmentrestrictionts):
     g.M aintain oractively seek full-tim e em ploym ent;
     h:M aintain orbegin an educationalprogram ;
     ,.*

 Z'
..i.Avoid al1contactwithvictimsorwitnessestothecrimescharged,exceptthrough counsel. TheAUSA shall
           provide defense counsel and pretrial services w ith the nam es of all victim s or w itnesses.The prohibition
           against contact does nottake effect until defense counsel receives the list.The prohibition against contact
           applies only to those persons on the list,butthe prosecutor m ay expand the listby sending w ritten notice to
           defensecounselandpretrialservices,;
     j.l voidallcontactwithco-defendantsanddefendantsinrelatedcases,exceptthroughcounsel;
       Refrainfrom possessingafirearm,destructivedeviceorotherdangerousweaponsandshallsurrender(ifany),
       .

        heirconcealedweaponspermittotheU.S.
           .
                                              :ProbationOffice;s
                                                               rxa-rq-'xe txj pfai t-tl-l-ec-t
     1.None ofthesignatoriesm ay sell,pledge,m ortgage,hypothecate,encum ber,etc.,any realproperty they own,
       untilthe bond isdischarged,or otherw ise m oditied by the Courl;
     m .M ay notvisitcom m ercialtransportation e'
                                                 stablishm ent:airports,seaport/m arinas,com m ercialbus tenninals,
        train stations,etc.;
     n. Defendant shallconsentto the U .S.Probation Officer conducting periodic unnnnounced exam inations ofthe
        defendant'scomputerequipmentathis/herplace ofemploym entoron the computerathis/herresidencewllich
           m ay include retrievaland copying ofalldata âom the computerts)and any intem alorextel'
                                                                                                 nalperipheralsto
           ensure compliancewith tlliscondition and/orrem ovalofsuch equipm entforthepurpose ofconducting a more
           thorough inspection;and corksentatthedirection oftheU .S.Probation Ofticerto haveinstalled on the defendantRs
           computerts),atthedefendM t'sexpense,anyhardwareorsoftwaresystemstomorlitorthedefendant'scomputer
           use;
     Case 0:21-mj-06020-AOV
              Case 1:21-mj-00074-RMM
                              Document Document
                                       5 Entered5onFiled
                                                    FLSD 01/19/21
                                                           Docket 01/19/2021
                                                                   Page 17 of 24
                                                                               Page 3 of 6

                                                         DEFENDANT:            uez.sF.
                                                         CASENUMBER:Q l-blzo-ûbk
                                                         PAG E TH REE


    o.LOCATION M ONITO RIN G PROGRAM : The defendant shall be monitored by the fonu of location
      monitoring and shallabideby all clm ology requirem entsasnoted below,aswellascontlibutetothecostsof
     senicesrenderedbasedon ( ability topay asdeterminedbytheU.S.Probation Officer- or- ( )paidby
     U.S.Probation;
        Location m onitoring teclm ology atthe discretion ofthe officer
          RadioFrequency(R-
                          F)monitoring(EledronicM onitoring)
            ctive Gps M onitoring
      -   vo'eRecognition
           urfew:YOuazerestrictedtoyourresidenceevelydayfrom              to U> orasdizectedbythesupezvising
          officer.
                                                      OR
          H om e D etention:You are restzicted to yourresidence ata11tim esexceptfor:
          (   )medical
          (   )substanceabuseormentalhealthtreatment
          (   )couz'tappearances
          (   )a'
                ttomeyvisitsorcoul'torderedobligations
          (   )religiousservices
          (   )employment
          (   )otheractivitiesaspre-approvedbythesupervisingofficer
-   p.RESIDENTIAL RE-ENTRY CENTER :The defendant shallreside at a residentialre-entry center or
      halfway houseandabideby alltherulesandregulationsofthepropnm.Thecosttobepaidby ( lpretrial
      Services or ( )based on the defendant's ability to pay.You are restricted to theresidentialre-entry
      center/hale ay houseatalltimesexceptfor:
          )employment
        )education
        )religioussenices
        )medical,substanceabuse,ormentalhealthtreatment
        )attorneyvisits
        )couz'tappearances
        )coul'torderedobligations
        )reportingtoPretrialServices
      ( )other                                                             -
-   q.Third-party Custody:                    '                     w illserve as athird party custodian and will
      reportany violations ofthe release conditions to the U .S.Probation Officer. Failure to com ply w ith these
      requirements,thethird party custodian can be subjectto theprovisionsof18U.S.C.j401,ContemptOf
      C ourt.
    r.Thedefendantshallsubmithisperson,property,residence,vehicle,papers,computers,(asdefined in 18
      U.S.C.1030(e)(1)),otherelectroniccommunicationordatastoragedevicesormedia,oroftice,toasearch
      conducted by a Urlited States Probation Officer. The defendant m ust w al'
                                                                               n any other occupants that the
      premisesmaybesubjecttosearchespursuanttothiscondition.Anysearchmustbeconductedatareasonable
      tim e and in a reasonable m alm er.                                               '
Case 0:21-mj-06020-AOV
         Case 1:21-mj-00074-RMM
                         Document Document
                                  5 Entered5onFiled
                                               FLSD 01/19/21
                                                      Docket 01/19/2021
                                                              Page 18 of 24
                                                                          Page 4 of 6
                                                         DEFENDANT: FXG ryknr ,IR
                                                         CASE NUM BER:Q )-G tnK -fkb:/
                                                         PAGE FOUR


   M andatory A dam W alsh Conditions: D efendant shall abide by specified restrictions on personal
associations,place of abode,or travel,to avoid a1lcontactwith an alleged victim of the crim e and with a
potential witness who may testify concep ing the offense;report on a regular basis to a designated law
enforcementagency,pretrialservicesagencyorotheragency;comply withaspecifiedctzrfew (with electronic
monitoring)andrefrainfrom possessingafirearm,destructivedeviceorotherdangerousweapons.
t.AdditionalSex Offense ConditionsForD efendantsCham ed orConvicted ofaSexualOffense:
                 )Defendantmayn0thavecontactwithvictimts),Oranychildundeztheageof18,llnlessapproved
                   by the Courtor allowed by the U .S.Probation O fficer.
                 )Thedefendantshallnotposselsoruseany dataencryptionteclmiqueorprogram andshall
                   provide passw ords and adm inistrative rightsto the U .S.Probation O fficer.
                   Defendantshallparticipatein specialized sex offenderevaluation andtreatment,ifnecessary,
                   and to contributetothecostsofseniceszendered based on ability to pay,asdetermined by
                   theU .S.Probation Oftice.
                 )Defendantshallnotpossess,procure,purchaseorotherwiseobtainanyinternetcapabledevice
                    ancl/orcom puter.Additionally,thedefendantisprollibited from using anotherindividual's
                    computerordevicethathasinternetcapability.
                 )Defendantisprohibitedfzom establishingormaintainîngany emailaccountorsocialmedia
                    account.Additionally,thedefendantisprohibited from using anotherindividual'sem ailaccount
                    Orsocialm ediaaccount.M ustprovidem onthly orupon request,personalphoneand creditcard
                    billingsto PretrialServices to confirm there are no servicesw ith any intem etservicesprovider.
                 )Defendantisnotpermittedtoenterplaceswherechildren congregateincluding,butnotlirnited
                   to any play areas,playgrounds,libraries,children-them ed restaurants,daycares,schools,
                   am usem entparks,carnivals/fairs,unlessapprovedby theU .S.Probation Officer.
                 )Thedefendantshallnotbeinkolvedin anychildren'soryouthorganizations.
                 ) Defendantisprohibitedfrom viewing,owning,orpossessingany obscene,pornographic,or
                   sexually stim ulating visualorauditory m aterial,including telephone,electronicm edia,
                   Com pklterProgfam s,OfCOIIIPIXCF SCIW CCS.
                 )Thedefendantshallparticipatein amaintenancepolygraph exnminationtoperiodically
                   investigate the defendant's com pliance.The polygraph exam ination shallspecifically address
                   only defendant'scom pliance ornon-compliancewith thespecialconditionsofrelease and shall
                   notinquireintothefactsoftiependingcriminalcaseagainstdefendant.Thedefendantwill
                   contributetothecostsofservicesrendered(co-payment)basedonabilitytopay oravailability
                   ofthirdpartypayment. g,  jsc oy
u.M ay travelto and from :             f-'
                                         :!...l c.û Cokàwxc za
                                                             -and mustnotify PretrialSelwices oftravelplansbefore
leaving and upon return.
v.CU          y w ith the follow ing additionalconditions ofbond:
-
        oe- om lt-n,k waos.z cG krx.cv ïxx-ea',w '
        u                                        ïc.-- 1 lrxva J.o fh o G?. ar-(N.tk.<k.
                                             '                       y
    .


        (lo             - -       1
    Case 0:21-mj-06020-AOV
             Case 1:21-mj-00074-RMM
                             Document Document
                                      5 Entered5onFiled
                                                   FLSD 01/19/21
                                                          Docket 01/19/2021
                                                                  Page 19 of 24
                                                                              Page 5 of 6

                                                       DEFENDANT:NxGrhut'f-, V.
                                                                             -

                                                       cAsE NIJM BER:Q )- (oklao -qug
                                                       PAGE FIVE


                  PENALTIES AND SANCTiONSAPPLICABLE T0 DEFENDANT
      Violation ofany oftheforegoing conditionsofrelease may resultin the imm ediateissuanceofawanunt
forthe defendant'sarrest,a revocation ofrelease,and orderofdetention,asprovided in 18 U.S.C.j3148,
forfeitureofany bailposted,and aprosecutionforcontemptasprovidedin 18U.S.C.j401,which couldresult
in apossibleterm ofimprisonm entora fine.

       The comm ission of any offense while on pretrialrelease may result in an additional sentence upon
conviction forsuch offenseto aterm ofimprisonm entofnotm ore than ten years,iftheoffenseisafelony;ora
term of imprisonm entof not m ore than one year,if the offense is a misdem eanor.This sentence shall be
consecutiveto any othersentenceandm ustbeimposedin addition to thesentencereceived fortheoffenseitself.

       Title18U.S.C.j1503makesitafelonycriminaloffensepunishablebyimprisonmentanda$250,000fine
tointimidateorattempttointimidateawitness,jurororofficerofthecourt;18U.S.C.j1510makesitafelony
crim inaloffensepunishableby im prisonmentand a$250,000 tineto obstructacriminalinvestigation;18U.S.C.
jl512 makesitafelony criminaloffense pllnishableby imprisonmentand a $250,000 fineto tamperwith a
witness,victim orinformant;and 18U.S.C.j1513makesitafelonycriminaloffensepunishablebyimprisonment
and a$250,000 finetoretaliateagainstawitness,victim orinformant,orthzeaten to doso.

       Itisacriminaloffenseunder 18 U.S.C.j3146,ifafterhaving been released,thedefendantknowingly
failsto appearasrequired by the conditionsofrelease,orto surrenderforthe service ofsentence pursuantto a
courtorder.Ifthe defendantwasreleased in colmection with acharge of,orwhileawaiting sentence,surrender
forthe sezvice ofa sentence,orappealorcertiorariafter conviction for:

    (1)an offensepunishableby death,lifeimprisonment,orimprisonmentforatenu offifteen yearsormore
       the defendantshallbefined notm orethan $250,000 orimprisoned fornotm orethan tenyears,orboth;
    (2)anoffensepunishablebyimprisonmentforatenn offiveyearsormore,butlessthanfifteenyeazs,the
       defendantshallbefined notm orethan $250,000 orim prisoned fornotm orethan fiveyears,orboth;
    (3)anyotherfelony,thedefendantshallbefinednotmorethan$250,000orimprisonednotmorethantwo
                             .
                                              '

       years,orboth;
    (4)amisdemeanor,thedefendantshallbefinednotmorethan $100,000orimprisonednotmorethan one
       yeaz,ozboth.

       A term ofim prisonm entim posed forfailureto appearorsurrender shallbe consecutiveto the sentence of
imprisonm entfOrany otheroffense.In addition,afailuretoappearm ay resultin theforfeitureofanybailposted,
which m eansthatthe defendantwillbe obligated to pay thefullamountofthebond,which m ay be enforced by
allapplicablelawsoftheUnited States.
      Case 0:21-mj-06020-AOV
               Case 1:21-mj-00074-RMM
                               Document Document
                                        5 Entered5onFiled
                                                     FLSD 01/19/21
                                                            Docket 01/19/2021
                                                                    Page 20 of 24
                                                                                Page 6 of 6

                                                                            DEFENDANT: fY'w--\1.lt.'.t.. I   i::
                                                                            CASE NUMBER: � 1- loDJ...0-Auv
                                                                            PAGE SIX

                                   PENALTIES AND SANCTIONS APPLICABLE TO SURETIES
Violation by the defendant of any of the foregoing conditions of release will result in an immediate obligation by the surety or sureties
to pay the full amount of the bond. Forfeiture of the bond for any breach of one or more conditions may be declared by a judicial officer
of any United States District Court having cognizance of the above entitled matter at the time of such breach, and if the bond is forfeited
and the forfeiture is not set aside or remitted, judgment may be entered upon motion in such United States District Court against each
surety jointly and severally for the amount of the bond, together with interest and costs, and execution may be issued and payment
secured as provided by the Federal Rules of Criminal Procedure and other laws of the United States.

                                                             SIGNATURES
I have carefully read and I understand this entire appearance bond consisting of seven pages, or it has been read to me, and, if necessary,
translated into my native language, and I know that I am obligated by law to comply with all of the tenns of this bond. I promise to obey
all conditions of this bond, to appear in court as required, and to surrender for service of any sentence imposed. I am aware of the
penalties and sanctions outlined in this bond for violations of the tenns of the bond.
If I am an agent acting for or on behalf of a corporate surety, I further represent that I am a duly authorized agent for the corporate surety
and have full power to execute this bond in the amount stated.

                                                          M    DEFENDANT
Signed this____ day of ________ , 20
Signed and acknowledged before me:
WITNESS:        ---------------
        City                           State

                                                          CORPORA TE SURETY
Signed
  �    this---- day of --------- , 20                                  at _______, Florida
SURETY:        ----------------                                        AGENT: (Signature)

         City                             State
                                                                       PRINT NAME:     -----------------
                                                          INDIVIDUAL SURETIES
Signed this_ day of ____ , 20_ at _ _
                                    _ � Florida                          Signed th.is_ day of _____ , 20_ at ______, Florida
SURETY: (Signature)                                                                        --------------
                                                                         SURETY: (Signature)
PRINT NAME:                                                              PRINT NAME: ----------------
RELATIONSIIlP TO DEFENDANT:                                              RELATIONSIIlP TO DEFENDANT: ----------

                City                              State                         City                                     State

Signed this_ day of ____ _ , 20_ at ___                    � Florida    Signed this_ day of ____ _ , 20_ at ______, Florida
SURETY: (Signature)                                                                        --------------
                                                                         SURETY: (Signature)
PRINT NAME:                                                             PRINT NAME:      -----------------
RELATIONSIllP TO DEFENDANT:                                             RELATIONSIIlP TO DEFENDANT:



                                                                                                        pl_�
                City                              State                         City                                     State

                                                    APPROVALBYTH
                  Jan 19, 2021                                                �
Date:
                                                                         ALICIA O. VALLE
                                                                         UNITED STATES MAGISTRATE JUDGE
  Case 0:21-mj-06020-AOV
           Case 1:21-mj-00074-RMM
                           Document Document
                                    6 Entered5onFiled
                                                 FLSD 01/19/21
                                                        Docket 01/19/2021
                                                                Page 21 of 24
                                                                            Page 1 of 1

                                SOUTHERN DISTRICT OFFLORIDA
                                    CaseNo.
                                   Case     a -M J-6020-AOV
                                        No: 21-MJ-6020-AOV

United StatesofAm erica
              Plaintiff

      V.


FelipeM arquez
             D efendant.



                                      O R D ER O F R EM O V A L

       ltappearing thatin the Districtof Columbia,a Complaintwas filed againstthe above-named
defendanton achargeViolentEntl'y and Disorderly Conducton CapitolGrounds,and thatthedefendant
w as arrested in the Southern DistrictofFlorida and w asgiven a hearing before U nited States M agistrate
Judge Alicia0.Valle atFortLauderdale,Florida,which officially com mitted the defendantforrem oval
to the DistrictofColum bia,itisORDERED AND ADJUDGED thatthe defendantberemoved to the
above-nam ed districtfortrialon said charge.
       And it further appearing that the defendant waived further hearing in the said rem oval
proceedings and was held by the M agistrate Judge Alicia 0 .Valle for removaland posted bailin the
am ountof$ 100,000 PersonalSurety Bond            which was approved by the United StatesM agistrate
Judge Alicia 0.Valle,and it is further ORDERED that the defendant shallappear in the aforesaid
districtatsuch timesand placesasmay be ordered by thatDistrictCoul'
                                                                  t,in accordance with thetenns
and conditionsof aforesaid bond furnished by the defendant,and itis furtherO RD ERED thatthe funds,
plus interest,w hich m ay have been deposited on behalf of this defendant w ith the Clerk of the Coul't
underBailReform A ctbe transferred to the districtwhere rem oved.
       DON E A N D O RD ERED atFortLauderdale,Florida on 1/19/2021.




                                                   A licia 0 .V alle
                                                    United StatesM agistrateJudge
1/27/2021              Case 1:21-mj-00074-RMM Document
                                                 CM/ECF - 5
                                                          Live Filed  01/19/21
                                                               Database - flsd Page 22 of 24

                                      Query       Reports            Utilities   Help    What's New    Log Out

                                                                                                                      BNDAOV

                                     U.S. District Court
                         Southern District of Florida (Ft Lauderdale)
               CRIMINAL DOCKET FOR CASE #: 0:21-mj-06020-AOV All Defendants


 Case title: USA v. Marquez                                                             Date Filed: 01/19/2021
                                                                                        Date Terminated: 01/19/2021

 Assigned to: Magistrate Judge Alicia O.
 Valle

 Defendant (1)
 Felipe Marquez                                                         represented by Noticing FPD-FTL
 25996-509                                                                             (954) 356-7436
 YOB 1995 English                                                                      Email: ftl_ecf@fd.org
 TERMINATED: 01/19/2021                                                                LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Public Defender Appointment

 Pending Counts                                                                         Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                      Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                             Disposition
 18:U.S.C.§1752(a)(1) KNOWINGLY
 ENTERING OR REMAINING IN ANY
 RESTRICTED BUILDING OR GROUNDS
 WITHOUT LAWFUL AUTHORITY
 40:U.S.C.§5104(e)(2)VIOLENT ENTRY
 AND DISORDERLY CONDUCT ON
 CAPITOL GROUNDS



 Plaintiff

https://flsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?184486386816409-L_1_0-1                                                                1/3
1/27/2021              Case 1:21-mj-00074-RMM Document
                                                 CM/ECF - 5
                                                          Live Filed  01/19/21
                                                               Database - flsd   Page 23 of 24
 USA                                              represented by Paul Schwartz
                                                                     United States Attorney's Office
                                                                     500 E Broward Boulevard
                                                                     7th Floor
                                                                     Fort Lauderdale, FL 33301-3002
                                                                     954-356-7255
                                                                     Fax: 356-7230
                                                                     Email: paul.schwartz@usdoj.gov
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED
                                                                     Designation: Retained


  Date Filed            # Docket Text
  01/19/2021            1 Magistrate Removal of Complaint and Arrest Warrant from DISTRICT OF COLUMBIA
                          Case number in the other District 1:21-MJ-00074 as to Felipe Marquez (1). (at) (Entered:
                          01/19/2021)
  01/19/2021                Set Hearing as to Felipe Marquez: Initial Appearance - Rule 5(c)(3)/40 set for 1/19/2021 AT
                            11:00 AM in Fort Lauderdale Division before FTL Duty Magistrate. (at) (Entered:
                            01/19/2021)
  01/19/2021                Arrest of Felipe Marquez (at) (Entered: 01/19/2021)
  01/19/2021            2 Order to Unseal as to Felipe Marquez re 1 Magistrate Removal In. (Signed by Magistrate
                          Judge Alicia O. Valle on 1/19/2021). (at) (Entered: 01/19/2021)
  01/19/2021            3 Minute Order for proceedings held before Magistrate Judge Alicia O. Valle: Initial
                          Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Felipe Marquez held on 1/19/2021.
                          Bond recommendation/set: Felipe Marquez (1) $100,000 PSB. Government's oral motion to
                          unseal complaint granted. Attorney added: Noticing FPD-FTL for Felipe Marquez
                          temporarily for purposes of removal hearing. (Digital 11:05:30;11:40:29) (Signed by
                          Magistrate Judge Alicia O. Valle on 1/19/2021). (at) (Entered: 01/19/2021)
  01/19/2021            4 WAIVER OF RULE 5 & 5.1 REMOVAL/IDENTITY HEARINGS by Felipe Marquez (at)
                          (Entered: 01/19/2021)
  01/19/2021            5 $100,000 PSB Bond Entered as to Felipe Marquez Approved by Magistrate Judge Alicia O.
                          Valle. Please see bond image for conditions of release. (at) (Additional attachment(s) added
                          on 1/19/2021: # 1 Restricted Bond with 7th Page) (at). (Entered: 01/19/2021)
  01/19/2021            6 ORDER OF REMOVAL ISSUED to District of District of Columbia as to Felipe Marquez.
                          Closing Case for Defendant. (Signed by Magistrate Judge Alicia O. Valle on 1/19/2021).
                          (See attached document for full details). (at) (Entered: 01/19/2021)
  01/19/2021            7 Notice of Criminal Transfer to District of Columbia of a Rule 5 or Rule 32 Initial
                          Appearance as to Felipe Marquez. Your case number is: 1:21-MJ-00074. Docket sheet and
                          documents attached. If you require certified copies of any documents, please call our
                          Records Section at 305-523-5210. Attention Receiving Court: If you wish to designate a
                          different email address for future transfers, send your request to TXND at:
                          InterDistrictTransfer_TXND@txnd.uscourts.gov. (at) (Entered: 01/19/2021)
  01/19/2021            8 TRANSCRIPT of Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings Conducted via
                          Zoom (Transcribed from the Audio Recording) as to Felipe Marquez held on January 19,
                          2021, before Magistrate Judge Alicia O. Valle, 1-26 pages, Court Reporter: Lisa Edwards,
                          305-439-7168 / reporterlisaedwards@gmail.com. (Digital 11:05:50.) Transcript may be
                          viewed at the court public terminal or purchased by contacting the Court
https://flsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?184486386816409-L_1_0-1                                                       2/3
1/27/2021              Case 1:21-mj-00074-RMM Document    CM/ECF - 5
                                                                   Live Filed  01/19/21
                                                                        Database - flsd Page 24 of 24
                          Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that
                          date it may be obtained through PACER. Redaction Request due 2/9/2021. Redacted
                          Transcript Deadline set for 2/19/2021. Release of Transcript Restriction set for 4/19/2021.
                          (le) (Entered: 01/19/2021)




https://flsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?184486386816409-L_1_0-1                                                      3/3
